DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. 101 and 102 rejections are withdrawn in light of amendments to the claims (1/28/22) and the examiner’s amendment provided below.

EXAMINER’S AMENDMENT
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Wayne Bailey (# 34,289) on 2/8/22.

Please amend the claims, which were filed 1/28/22 as follows: 
1. In claim 1, ln 16, after "analytics” and before “, wherein the”, delete “tool” and replace with “application”
   In claim 1, ln 16, after “the visualization” and before “includes a”, insert --as provided on a computer display device,--
2. In claim 8, ln 17, after "analytics” and before “, wherein the”, delete “tool” and replace with “application”
claim 8, ln 17, after “the visualization” and before “includes a”, insert --as provided on a computer display device,--
3. In claim 15, ln 18, after "analytics” and before “, wherein the”, delete “tool” and replace with “application”
   In claim 15, ln 18, after “the visualization” and before “includes a”, insert --as provided on a computer display device,--

Allowable Subject Matter
2.      Claims 1-3, 8-10 and 15-17 are allowed. 

Reasons for Allowance          
3.          The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including “receiving data characteristic information for the data item and evaluating, using a data concept classifier, the data characteristic information for the data item using rules defined in the data ontology to identify the data concepts that represent the data characteristics of the data item, generating the semantic model of the data, by the data processing system, using the semantic concepts and the data concepts identified for the plurality of data items and performing analytics of the data using the semantic model by generating a visualization of the data using an analytics application, wherein the visualization as provided on a computer display device, includes a graphical representation of the data that includes images representing relationships among the data, wherein identifying the semantic 
             Petticlerc (US PGPUB 2015/0186776 A1) discloses defining a generic domain that provides a group of default concepts, receiving a selection of an indication of at least one domain extension that extends the group of default concepts provided by the 
at least one generic domain, wherein the at least one domain extension includes 
concepts for a specific industry, and generating based on the data set and a combination of the at least one generic domain and the at least one domain extension, a model and a domain, but does not explicitly disclose the combination of limitations recite din the independent claims.
           Grosset (US PGPUB 2014/0279677 A1) discloses mapping each of one or more data item headings to one or more business concepts based on comparing the one or 
more identified lexical clues associated with each of one or more of the data item headings with a business ontology that comprises a description of the business concepts, as well as generating a semantic business intelligence model comprising one or more semantic associations between the one or more data item headings based on the mapping of the data item headings to the one or more of the business concepts, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658